NO. 12-16-00165-CR
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

JOHNNY CRUSETURNER,                                       §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Johnny Cruseturner filed this original mandamus proceeding complaining of the trial court’s
failure to rule on his motions for appointment of an attorney, speedy trial, and bench warrant. On
November 8, 2016, the trial court signed orders appointing counsel and denying Relator’s motions for
speedy trial and bench warrant. Thus, Relator has obtained the relief sought in his petition for writ of
mandamus. Accordingly, we dismiss Relator’s petition for writ of mandamus as moot. See TEX. R. APP.
P. 52.8(a).
Opinion delivered November 16, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        NOVEMBER 16, 2016

                                        NO. 12-16-00165-CR



                                   JOHNNY CRUSETURNER,
                                          Relator
                                            V.

                               HON. CHARLES R. MITCHELL,
                                       Respondent


                                       ORIGINAL PROCEEDING

                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by Johnny Cruseturner; who is the relator in Cause No. 6876, pending on the docket of the 273rd
Judicial District Court of Sabine County, Texas. Said petition for writ of mandamus having been
filed herein on June 13, 2016, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed as moot.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.